United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    September 20, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-20031
                             Summary Calendar



                           BERNARD H. GLATZER,

                                                     Plaintiff-Appellant,

                                  versus

             THE CHASE MANHATTAN BANK; MARIAN B. GLATZER;
         ORANGE COUNTY DEPARTMENT OF CHILD SUPPORT SERVICES;
                           MARLENE THOMASON,

                                                    Defendants-Appellees.



            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-03-CV-4471


Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

            Bernard H. Glatzer appeals from the dismissal of his 42

U.S.C. § 1983 complaint alleging that the defendants conspired to

deprive him of his parental rights. Glatzer alleged that Thomason,

while acting as a temporary judge, conspired with his ex-wife and

issued without jurisdiction an order in California proceedings

affecting custody and child support.         He further alleged that the

defendants improperly seized his assets in New York based on the


     *
             Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
order.   Glatzer sought damages and an injunction to stay separate

proceedings that he initiated in New York state court.                         The

district   court   dismissed    the    suit    under    the     Rooker-Feldman1

doctrine as a collateral attack on the California order.                  In the

alternative, to the extent that state court proceedings were still

pending, the    district   court      dismissed   the    suit    based    on   the

Younger2 abstention doctrine.

           Glatzer argues that the district court’s application of

the Rooker-Feldman doctrine was erroneous because the California

order was jurisdictionally void and his claims are based on the

defendants’ independent constitutional violations.                 We conclude

after reviewing the record and the briefs that Glatzer’s claims are

inextricably   intertwined     with    the    state    court    order    and   the

district court did not err.     See United States v. Shepherd, 23 F.3d
923, 924 (5th Cir. 1994); Liedtke v. State Bar of Texas, 18 F.3d
315, 317 (5th Cir. 1994).      Glatzer also argues that the district

court erroneously applied the Younger abstention doctrine.                      We

conclude, however, that the district court’s alternative ruling was

correct.   See Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 14 (1987);

Wightman v. Texas Supreme Court, 84 F.3d 188, 189 (5th Cir. 1996).

Thomason's motion to file a sur-reply brief and Glatzer’s motion to

file a sur-sur-reply brief are DENIED.

           AFFIRMED; ALL OUTSTANDING MOTIONS DENIED.


     1
             District of Columbia Court of Appeals v. Feldman, 460 U.S. 462
(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).
     2
            Younger v. Harris, 401 U.S. 37 (1971).